Citation Nr: 0636462	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-20 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for hearing loss disability 
of the left ear.

Entitlement to service connection for tinnitus of the left 
ear.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction over the 
claims folder was subsequently transferred to the RO in 
Phoenix, Arizona.  

In August 2006, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge at the Phoenix RO.  A 
transcript of the hearing is of record.


REMAND

The veteran contends that he experiences hearing loss and 
tinnitus in his left ear due to an explosion that occurred 
during his active duty service.  The Board finds that the 
veteran should be provided a VA examination to determine the 
nature and etiology of any currently present left ear hearing 
loss disability and tinnitus.  In addition, upon remand, the 
originating agency should obtain complete copies of the 
veteran's treatment records from his private physicians that 
pertain to his claimed hearing loss and tinnitus.  

The Board also notes that the veteran has not been provided 
the proper notification required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  The record reflects that the 
originating agency attempted to comply with the requirements 
of the VCAA in April 2002 and June 2005 letters; however, 
these letters are inadequate.  Upon remand, the veteran 
should be provided complete notice with respect to the VCAA 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
including notice that he should submit all pertinent evidence 
in his possession.





Accordingly, this case is REMANDED to the RO or the Appeals 
Management 
Center (AMC), in Washington, D.C., for the following actions:

1.  Provided the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice required 
by Dingess, and notice that he should 
submit all pertinent evidence in his 
possession.

2.  Undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran, 
including treatment records from the 
veteran's private physicians, Dr. 
Bukachevsky and Dr. Famularo.  If the RO 
or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Schedule the veteran for an 
audiological examination to determine the 
nature and etiology of the veteran's 
claimed left ear hearing loss and 
tinnitus.  Any indicated studies must be 
performed and the claims folder and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner.  

In addition to providing current 
audiometric and Maryland CNC readings and 
current diagnoses with respect to both 
ears, the examiner should also proffer an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that any present hearing 
disorders, whether hearing loss or 
tinnitus, if diagnosed, are etiologically 
related to noise exposure during the 
veteran's active duty service.  The 
rationale for all opinions expressed must 
also be provided.  

4.  Undertake any other development it 
determines to be warranted.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Alexandra Simpson
Acting Veterans Law Judge
 Board of Veterans' Appeals



